DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 18-21, 23, 25, 28-38 and 43, in the reply filed on January 14, 2022 is acknowledged. Claims 10-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9, 25, 28, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 is drawn to particular species of base that is in the base-water solution. Several of these, sodium bis(trimethylsilyl)amide, sodium tert-butoxide and sodium tert-pentoxide, react immediately with water to provide sodium hydroxide and the corresponding amine and alcohols. It is not clear if what Applicant intends is actually a mixture of water and the recited base or the reaction product that would result from combining these very reactive bases with water. None of the dependent claims clarify this.
Claims 25 and 28 depend from claims that have been canceled. Claim 30 depends from itself. 
The term “slowly” in claim 31 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are rendered vague and indefinite, so that one of ordinary skill would not be apprised of their metes and bounds. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 18-21, 23, 25, 28-38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Overeem (WO 2017/144734). 
Overeem teaches the preparation of a solution of 8-per-deoxy-8-bromo--cyclodextrin (per-BrCD) in DMSO. To this is added 3-mercaptopropionic acid (MPA) to form a first solution. To the first solution is added an aqueous solution of 5M (20%) sodium hydroxide (NaOH). The aqueous base is added over a period of 15 minutes. The solution is then stirred at ambient temperature for 5 minutes. The reference is silent regarding maintaining the temperature of the solution between 10 °C and 40 °C. However, there is no indication that the solution is heated or cooled before the addition of base or during the addition, so it would appear that the solution 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure that it was basic with a reasonable expectation of results. The object of the synthesis it to prepare the sodium salt. The artisan would be motivated to adjust the pH to ensure that all the product was in salt form rather than acid form. 
With respect to claims 18, 29 and their dependents, the claims recite that the per-BrCD is prepared in a particular manner. The broadest reasonable interpretation of these claims is that the per-BrCD is a product-by-process. However, the per-BrCD is a known product, and it would be obvious to use this designated starting material, regardless of the process by which it is made. 

   Claims 1-9, 18-21, 23, 25, 28-38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Alaparthi et al (US 2018/0171033) and Overeem (WO 2017/144734).
Alaparthi teaches the treatment of a per-halo, such as bromo, CD with MPA and NaOH in a solvent, such as DMF. See paragraphs [0081]-[0082]. The reference exemplifies the use of NaOH in water as the base. The reaction comprises the slow addition of MPA to a solution of CD and aqueous NaOH in DMF. The reaction mixture is heated to 75-80 °C for 16-20 hr. The product is isolated by precipitation after adding anti-solvent methanol. See Example 6. The reference does not teach a process wherein the aqueous base is added to the mixture of per-BrCD and MPA.   
Overeem teaches as set forth above. The reference exemplifies an aqueous solution of 5M (20%) NaOH and further suggests a range of 3M to 7M (12% to 28%) of NaOH. The NaOH is added dropwise over 5 minutes. See paragraph [0037]. 

With respect to claims 5 and 6, it would be within the scope of the artisan to optimize the concentration of NaOH in view of guidance provided by Overeem. With respect to claim 7, both references suggest that the acid and base be combined slowly. In the absence of unexpected results, it would be within the scope of the artisan to optimize the timing of the addition through routine experimentation.     

Claims 1, 2, 18-21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Overeem (WO 2017/144734) in view of Kurochkina et al (Russ. J. Gen. Chem., 2004).
The apparent product-by-process nature of claim 18 is addressed above. However, in the interest of compact prosecution, this claim will be treated as though the preparation of 8BrCD is clearly designated as an additional step in the recited method. 
Overeem teaches as set forth above. The reference further teaches the preparation of 8BrCD by treating CD dissolved in DMF with the Vilsmeier-Haack reagent, N-(bromomethylene)-N-alkylmethanaminium bromide, where both R1 variables are methyl. The reaction takes place from 40-60 °C for 6-24 hr. The product precipitates from solution (making the reaction solvent a per-BrCD antisolvent). The reference emphasizes that the CD starting material must be very dry. See pp 6-7. The reference is silent regarding drying the CD through azeotropic distillation with DMF.   
CD azeotropic distillation with DMF. See “Experimental” at page 1621. 
Many methods are known for the measurement of residual water in a substance. One of these is the Karl Fischer titration method. See Mitchell at entire reference. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Overeem process by drying CD azeotropic distillation with DMF with a reasonable expectation of success. It would be further obvious to minimize any residual water in the startingCD. Therefore, in the absence of unexpected results, it would be further obvious to test for any such residual water by any known method, such as the Karl Fischer titration method to assess and minimize the amount of water in the CD.         

Allowable Subject Matter
As discussed above, claims 18 and 29 appear to be recited in a product-by-process. However, if the claims were amended to clearly recite that the bromination of CD is a required step of the method, there would appear to be allowable subject matter present. 
With respect to claim 25, the art does not teach or fairly suggest quenching the bromination reaction with water. 
With respect to claim 29, the art does not teach or fairly suggest bromination of CD wherein the brominating agent and deoxygenating agent are in the presence of an acid, with an additional step of adding water and acid.
From Chmurski et al (Tet. Lett, 1997 – of record) to Overeem (see above), the standard method for quenching the bromination reaction is with sodium methoxide in methanol. Ravi et al CD comprising quenching the reaction by slowly adding reaction mixture to water at 0-15 °C. The reference is silent regarding any change in temperature, but it suggests keeping the mixture below room temperature. It does not teach or fairly suggest a quenching step wherein the reaction is quenched with water while maintaining the reaction mixture between 25-70 °C. It is known that the reaction produces and iminium intermediate that may quenched with water to form an aldehyde. See Hodosi et al (Carbohyd. Res., 1992) at reaction scheme at page 333. The art of record does not teach or fairly suggest the use of water in the quenching step of bromination.
Overeem, Alaparthi, and Ravi, discussed above, do not teach or fairly suggest bromination of CD wherein the brominating agent and deoxygenating agent are in the presence of an acid, with an additional step of adding water and acid. See also: (1) Lee et al (US 2018/0208683) at example 1; and (2) Cabri et al (WO 2017/089966) at paragraph bridging pp 16-17. 
  









Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623